DETAILED ACTION
1.	This office action is in response to application 16/691,398 filed on 11/21/2019. Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2009/0029687 (hereinafter Ramer).

	As for claim 1 Ramer discloses: analyzing a textual conversation between a first user and a plurality of recipients to determine a first intent of the first user (See paragraphs 0054-0057 and 

	As for claim 2 the rejection of claim 1 is incorporated and further Ramer discloses: wherein analyzing the textual conversation comprises using one or more natural language understanding (NLU) techniques to analyze text included in a most recent message of the textual conversation (See paragraph 0238 note the system uses a natural language processor such as the Microsoft language processor).

	As for claim 3 the rejection of claim 1 is incorporated and further Ramer discloses: selecting a first type of content assist based the first intent, wherein identifying the plurality of predefined messages is based further on the first type of content assist (See paragraphs 0091 and 

	As for claim 4 the rejection of claim 1 is incorporated and further Ramer discloses: storing an indication of the first intent in the set of historical intents, along with an indication of the plurality of recipients (See paragraph 0071 note metadata contains the intent).

	As for claim 5 the rejection of claim 1 is incorporated and further Ramer discloses: wherein the stored indication of the first intent includes a link to a separate secure repository containing at least a portion of the textual conversation (See paragraphs 0033-0034 and 0056 note the link structure contains link to external information including the conversation).

	As for claim 6 the rejection of claim 1 is incorporated and further Ramer discloses: wherein the suggested content includes a plurality of data items, the method further comprising: receiving, from the first user, a selection of a first data item of the plurality of data items (See paragraph 0065;) inserting the first data item into a new message; and transmitting the new message, along with the first data item, to the plurality of recipients as part of the textual conversation (See paragraph 0091 note the search results with intent factored in are delivered via message)..

	As for claim 7 the rejection of claim 1 is incorporated and further Ramer discloses: wherein identifying the plurality of predefined messages comprises, for each respective intent of the one or more similar intents that overlap between two or more of the plurality of recipients (See paragraphs 0132 note the overlap results in the same advertisements being displayed): searching a database based on the respective intent to identify one or more predefined messages, wherein each of the one or more predefined messages comprise text and one or more placeholders for data items; and scoring the one or more predefined messages based on a similarity score between the respective intent and the first intent (See paragraphs 0108 and 0132 note the pre-defined messages are based on the preset rules and previous queries and the messages are scored based on potential relevance).

	Claims 8-14 are computer readable medium claims substantially corresponding to the method of claims 1-7 and are thus rejected for the same reasons as set forth in the rejection of claims 1-7.

	Claims 15-20 are system claims substantially corresponding to the method of claims 1-7 and are thus rejected for the same reasons as set forth in the rejection of claims 1-7.


	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	US 2020/0380389 Eldeeb et al. discloses analyzing sentiment and predicts user intent based on the previous sentiment towards the content.


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        November 19, 2021